On June 6, 1912, the district court of Okmulgee county rendered and entered a judgment in favor of Louisiana Checote against A. C. Potter for $4,988.75, who thereafter, it is alleged, superseded the same for six months by filing bond in that court in the sum of $10,000, but has failed to commence proceedings in error in this court. On January 7, 1913, came Louisiana Checote and made known to the court as stated and that she had filed in this court a transcript of the pleadings, evidence and judgment and moved the court to affirm said judgment. But we are unable to do so for the reason that no statute is in force in this jurisdiction providing for the affirmance by this court of a judgment where the losing party in the trial court files a supersedeas bond there and fails to prosecute a proceeding in error in this court. 3 Cyc. says:
"In most jurisdictions provision is made, by statute or rule of court, for the affirmance of the judgment appealed from, on a proper application by appellee, where appellant fails to prosecute his appeal as required by law."
Not so here. Motion overruled. *Page 34